DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed 2/15/2022 have been fully considered and are persuasive.  The rejections and objections except for one drawing objection filed in Office Action 11/15/2021 have been overcome and withdrawn.
 
Drawings
The drawings were received on 2/15/2022.  These drawings are unacceptable.  The drawings received on 2/15/2022 show a specific kind of knot, a size of a knot, a position of a knot within the bottom channel, and number of knots.  All of these features are considered to be new matter.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the knot in the base in original claim 9 lines 9 and 14, and claim 13 line third to last must be shown clearly within the base as claimed or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Drawings submitted 2/15/2022 will not be entered for containing new matter because Applicant shows in Figures 5 and 6 a specific kind of knot, a size of a knot, a position of a knot within the bottom channel, and a number of knots.

Conclusion
This application is in condition for allowance except for the following formal matters: 
New matter added to the drawings.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
KR 20110000450 U – continuous channel from sidewall along base through next sidewall with closed loop strap inserted (Fig 1)
US Pat 2613847 – cord runs through two channels oriented on parallel opposite sidewalls along the base (Fig 1)
US Pat 3266623 – cord runs through two channels oriented on sidewalls along the base with a knot, forming one closed loop (Fig 1)
US Pat 4802344 – two channels oriented on parallel opposite sidewalls and long the base, with a strap inserted and a handle wrap (Fig 1)
WO 0209975 – two closed loops straps run along the base with a handle wrap (Fig 1A)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                         

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733